Exhibit 10.9

 

When recorded, mail to:

U.S. Bank National Association

170 South Main Street, 6th Floor

Salt Lake City, UT  84101
Attn:  Ryan Kendrick

 

DEED OF TRUST,
ASSIGNMENT OF RENTS, SECURITY AGREEMENT
AND FINANCING STATEMENT

 

O.COM LAND, LLC

APN:  21-26-276-003-000 and 21-26-279-002-0000

(Salt Lake County, Utah Property)

 

THIS DEED OF TRUST SECURES, AMONG OTHER OBLIGATIONS, PROMISSORY NOTES, THE
INTEREST RATE UNDER WHICH MAY VARY ACCORDING TO CHANGES IN AN INDEX RATE OF
INTEREST IN ACCORDANCE WITH THE PROMISSORY NOTES GIVEN TO BENEFICIARY.

 

THIS DEED OF TRUST CONSTITUTES A SECURITY AGREEMENT WITH RESPECT TO ANY PORTION
OF THE PROPERTY IN WHICH A PERSONAL PROPERTY SECURITY INTEREST OR LIEN MAY BE
GRANTED OR CREATED PURSUANT TO THE UTAH UNIFORM COMMERCIAL CODE OR UNDER COMMON
LAW, AND AS TO ALL REPLACEMENTS, SUBSTITUTIONS, AND ADDITIONS TO SUCH PROPERTY
AND THE PROCEEDS THEREOF.  FOR PURPOSES OF THE SECURITY INTEREST OR LIEN CREATED
HEREBY, BENEFICIARY IS THE “SECURED PARTY” AND TRUSTOR IS THE “DEBTOR.”

 

THIS DEED OF TRUST IS INTENDED ALSO TO BE A FIXTURE FILING TO BE RECORDED IN THE
REAL ESTATE RECORDS OF THE APPLICABLE COUNTY AND IS TO BE INDEXED NOT ONLY AS A
DEED OF TRUST BUT ALSO AS A FIXTURE FILING.

 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT (this “Deed of Trust”) is made as of the 24th day of October, 2014,
among O.com Land, LLC, a Utah limited liability company, whose address is 6350
South 3000 East, Salt Lake City, Utah 84121, as trustor (“Trustor”), First
American Title Insurance Company, whose address is 215 South State Street,
Suite 380, Salt Lake City, Utah 84111, as trustee (“Trustee”), and U.S. Bank
National Association, whose address is 170 South Main Street, 6th Floor, Salt
Lake City, Utah 84101, as Administrative Bank for the Banks identified in the
Loan Agreement referred to below, as beneficiary (“Beneficiary”).

 

This Deed of Trust is executed and delivered pursuant to a Loan Agreement dated
on or about the date of this Deed of Trust by and among Trustor,
Overstock.com, Inc. (“Overstock”); Beneficiary, and the Banks that are parties
thereto (the “Loan Agreement”).  Capitalized terms herein not otherwise defined
shall have the meanings given in the Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

WITNESSETH:

 

For good and valuable consideration, including the indebtedness herein recited,
the receipt of which is hereby acknowledged, Trustor hereby irrevocably grants,
conveys, transfers, warrants, pledges and assigns to Trustee, IN TRUST, WITH
POWER OF SALE, for the benefit of Beneficiary and, in addition thereto, hereby
grants to Beneficiary a security interest in all of Trustor’s present and future
right, title and interest in and to all of the following property (severally and
collectively, the “Property”):

 

(a)           All of that certain real property located in Salt Lake County,
Utah, and more particularly described on Exhibit A hereto (the “Real Property”);

 

(b)           All present and future tenements, hereditaments, easements, plats,
subdivisions, declarations, bylaws, rights, leases, guaranties of leases,
subleases, licenses, benefits, privileges, permits, water, water rights,
grandfathered water rights, irrigation rights, ditch rights, shares of stock in
or evidencing water rights, all other contractual rights to water, rights of
way, pipes, ditches, fences and appurtenances belonging or in any way
appurtenant to, and all oil, gas and other hydrocarbons and other minerals
produced from or underlying, the Real Property or any portion thereof, or any
improvements or development thereon, and all reversions, remainders, rents,
issues, and profits thereof;

 

(c)           All buildings and improvements now or hereafter erected on the
Real Property or any portion thereof, and all goods, equipment, inventory and
fixtures now or hereafter attached to or located on or used in connection with
the Real Property;

 

(d)           All of the beneficial interest of Trustor in any trust, if title
or any interest of Trustor in the Real Property is vested in or held by a
trustee;

 

(e)           All present and future licenses, permits, approvals and agreements
from or with any governmental or quasi-governmental agency or entity or any
other person relevant to the zoning, subdivision, division, development,
improvement, use, lease, sale or other disposition of the Real Property or any
portion thereof, or any buildings or improvements now or hereafter erected,
placed or located on the Real Property or any portion thereof;

 

(f)            All present and future plans, specifications, drawings, analyses,
surveys, reports and other design products, relating to all present and future
buildings and other improvements (including landscaping) constructed on the Real
Property or any portion thereof, and all rights in and to all architectural and
engineering contracts, surety bonds, warranties, land use plans, studies,
building contracts, soils reports, appraisals, feasibility and market studies,
management agreements, operating agreements, franchise agreements, service
contracts, development contracts, design contracts, sign design contracts, space
planning contracts and any other agreements with respect to planning, designing,
developing, or inspecting construction on, the Real Property or any portion
thereof and any buildings or improvements thereon, together with any deposit
accounts and funds maintained under, pursuant to, or in connection with any such
contracts and agreements;

 

(g)           All present and future water service and wastewater agreements
relating to the Real Property or any portion thereof, all buildings and other
improvements or personal property now or hereafter placed, erected or located on
the Real Property;

 

(h)           All present and future rights under or with respect to: (i) any
declarations of restrictions governing or imposing rights or responsibilities on
or with respect to any

 

2

--------------------------------------------------------------------------------


 

subdivisions, horizontal property regimes, condominiums, planned area
developments, planned unit developments or master plans which are partially or
wholly located on or affect the Real Property; (ii) any design review or
architectural review committee and any property owners’, condominium
association, or similar association described in or created by the documents
referred to in the foregoing clause (i), together with any voting rights
therein; and (iii) any and all other documents and instruments and any
amendments relating to the operation, organization, control or development of
the Real Property;

 

(i)            All adjacent streets (open or proposed), roads, sidewalks,
alleys, public places, parking areas, and strips and gores of land now or
hereafter appurtenant to or used or useful in connection with the Real Property
or any portion thereof, or any buildings or other improvements now or hereafter
erected, placed or located on the Real Property or any portion thereof;

 

(j)            All rights in and to any present or future contracts, agreements,
commitments, options, revenues, deposits (including deposits with any public or
private utility with respect to utility services furnished to the Real
Property), refunds, credits, retentions, or other rights or considerations that
in any way relate to or arise out of any development, use, improvement, sale or
disposition of the Real Property or any portion thereof, or any buildings or
other improvements or personal property now or hereafter erected, placed or
located on the Real Property or any portion thereof, or any business now or
hereafter conducted on the Real Property;

 

(k)           All rights in and to all present and future agreements or
commitments for the purpose of financing, refinancing, selling or otherwise
disposing of any interest in the Real Property or any portion thereof, and any
buildings and other improvements now or hereafter located on the Real Property
or any portion thereof;

 

(l)            All rights to the use of any trade name, trademark or service
mark by which the Real Property or any portion thereof, or any improvements or
development thereon, are known;

 

(m)          All rights under any policy or policies of insurance (including
premium refunds and credits and insurance proceeds) insuring against damage or
loss with respect to any portion of the Property, including all fire, casualty,
business interruption, rent loss and flood insurance, whether or not such
insurance is required by this Deed of Trust or Beneficiary;

 

(n)           All rights in and to any present and future deposit accounts,
investment accounts or other accounts maintained with Beneficiary or with
another institution into which disbursements of the loan secured hereby have
been deposited;

 

(o)           All goods, materials, supplies, fixtures, machinery, furniture and
furnishings, appliances, attachments, equipment, inventory, general intangibles,
accounts, chattel paper, instruments, notes, drafts, letters of credit,
documents and other personal property (to the extent that any of the foregoing
constitute personal property under Governmental Requirements) that directly or
indirectly relate to or are used or intended for use on or in connection with
the use, leasing, development, design, financing, construction and/or sale of
the Real Property or any portion thereof, or any buildings or improvements
located thereon or any easements, appurtenances, hereditaments or privileges
appurtenant or incident thereto; and

 

(p)           All (i) replacements and substitutions for, (ii) additions to,
(iii) proceeds and products of (including all insurance proceeds and
condemnation awards (or proceeds of any purchase in lieu thereof) which are or
may become payable with respect thereto), and (iv) books, records and files
relating to, all or any portion of the items described in the preceding
paragraphs.

 

3

--------------------------------------------------------------------------------


 

The foregoing descriptions of items constituting the Property shall be construed
as cumulative and not limiting.  Unless the context clearly indicates otherwise,
the terms “goods,” “equipment,” “inventory,” “accounts,” “instruments,” “chattel
paper,” “general intangibles,” “proceeds” and “products” shall have the meanings
provided for those terms in the Utah Uniform Commercial Code as may be amended.

 

This Deed of Trust is given in consideration of and as security for: (i) all
Obligations of Trustor and Overstock under the Loan Agreement, the Loans made by
Banks thereunder and all other Obligations of Trustor and Overstock under the
other Loan Documents, but excluding the Guaranty and the Indemnity, which shall
remain unsecured obligations not secured by this Deed of Trust; (ii) the payment
of  the Real Estate Loan to Trustor evidenced also by the Real Estate Notes in
the aggregate principal amount not to exceed $45,760,000.00, together with
interest thereon and charges with respect thereto, and any and all advances now
or hereafter made with respect thereto;  (iii) the payment by Overstock of  all
Revolving Loans, Swing Line Loans and all LC Obligations under the Aggregate
Revolving Commitment in the current stated amount of $10,000,000.00, evidenced
also by the Revolving Notes, the Swing Line Notes and the Facility LCs, together
with interest thereon and charges with respect thereto, and any and all advances
now or hereafter made with respect thereto; (iv) any and all advances now or
hereafter made under the terms and conditions of the Loan Agreement or this Deed
of Trust, and any and all renewals, replacements, amendments, modifications or
extensions of the Notes, the Loan Agreement or this Deed of Trust; (v) all of
the terms, conditions, agreements, stipulations, covenants, and provisions of
this Deed of Trust, the Loan Agreement, the other Loan Documents and any other
agreement, document or instrument (and any and all renewals, replacements,
amendments, modifications or extensions thereof) executed by Trustor in
connection with the Notes, the Loan Agreement or the other Loan Documents, but
excluding the Guaranty and the Indemnity, which shall remain unsecured
obligations not secured by this Deed of Trust (collectively the “Loan
Documents”); (vi) all late charges, default interest, prepayment charges or
premiums, loan fees, commitment fees and extension fees described in the Notes,
the Loan Agreement or the other Loan Documents and all costs of collecting the
indebtedness or other amounts evidenced by the Notes or described in this Deed
of Trust, the Loan Agreement or the other Loan Documents, including any and all
costs and expenditures of a receiver in possession and reasonable attorneys’
fees; (vii) all obligations owed to Beneficiary or any of its affiliates under
any and all interest rate protection agreements (swaps, collars, caps and other
hedges) executed by Trustor in connection with the Loan Documents, whether now
existing or hereafter arising; (viii) payment of all sums advanced by
Beneficiary to protect the Property, with interest thereon equal to the default
rate as provided by the Notes and the Loan Agreement; (ix) Trustor’s compliance
with and performance of each and every provision of any declaration of
covenants, conditions and restrictions, any maintenance, easement and party wall
agreement, or any other agreement, document, or instrument by which the Property
is bound or may be affected; and (x) all modifications, extensions and renewals
of any of the obligations secured hereby, however evidenced, including, without
limitation: (a) modifications of the required principal payment dates or
interest payment dates or both, as the case may be, deferring or accelerating
payment dates wholly or partly; or (b) modifications, extensions or renewals at
a different rate of interest whether or not, in the case of a note, the
modification, extension or renewal is evidenced by a new or additional
promissory note.  This Deed of Trust shall also secure the payment and
performance of any additional loans that may hereafter be made to Trustor which
are evidenced by a promissory note or notes or other writings stating that they
are secured by this Deed of Trust.  All of the foregoing payments and
performances secured by this Deed of Trust are sometimes hereinafter referred to
as the “Deed of Trust Obligations.”

 

TRUSTOR, TO PROTECT THE PROPERTY AND SECURITY GIVEN BY THIS DEED OF TRUST,
HEREBY WARRANTS, COVENANTS AND AGREES AS FOLLOWS:

 

1.             Warranty of Title.  All of Trustor’s present and future right,
title and interest in the Property shall be subject to the lien and other terms
and provisions of this Deed of Trust regardless of the

 

4

--------------------------------------------------------------------------------


 

time that any such right, title and interest is created, obtained by or
conveyed, transferred or assigned to Trustor.

 

2.             Obligation to Maintain Property; Repairs; Inspection by
Beneficiary.

 

(a)           Trustor shall reasonably care for and keep and maintain the
Property in good order, condition and repair, reasonable wear and tear excepted,
and will at all times make such repairs, maintenance, renewals, and replacements
as shall be necessary to reasonably maintain the Real Property and abutting
grounds, sidewalks, roads, parking and landscape areas in good condition and
repair, reasonable wear and tear excepted, all to the same extent as a prudent
owner would make.  Trustor shall not substantially alter the Property, except as
may be contemplated by the Loan Agreement and except for normal clearing,
grading and construction activities, and as may be required by applicable
Governmental Requirements.  All replacements of items of the Property will be of
a value equal to or greater than the value of the item or items replaced. 
Trustor shall not commit, or permit to occur, any material waste upon the
Property that would cause a Material Adverse Occurrence to occur.

 

(b)           To Trustor’s Knowledge, (i) the Plans for the improvements on the
Property comply with all Governmental Requirements applicable thereto and such
Plans and improvements have been, or will be, approved by all Governmental
Authorities and (ii) no notice of any violations of Governmental Requirements
applicable to the Property has been received, nor have any Governmental
Authorities or insurance underwriters required any changes to any Plans as
submitted to Beneficiary.  All appropriate Governmental Authorities will have
issued, as and when required, all required permits for the construction of the
improvements on the basis of the Plans so approved.  Without Beneficiary’s prior
written consent, Trustor will not (i) initiate any zoning reclassification of
the Real Property, (ii) seek any variance under existing zoning ordinances
applicable to the Real Property, (iii) use or permit the use of the Real
Property in a manner than would result in such use becoming a nonconforming use
under applicable zoning ordinances or other applicable Governmental
Requirements, or (iv) impose any restrictive covenants upon the Real Property. 
As of the date hereof, no action or proceeding is pending before any court,
quasi-judicial body or administrative agency relating thereto.

 

(c)           In the event of any loss, damage or destruction to the Property,
Trustor shall, to the extent that insurance proceeds are available for
rebuilding under Section 3(h) below, or if an applicable Lease (defined in
Section 7 below) requires rebuilding in the absence of available insurance
proceeds, promptly and in a good and workmanlike manner repair, rebuild and
restore such loss, damage or destruction to its original condition, pay when due
all costs incurred, and keep the Property free from all Liens for work performed
or materials furnished, whether superior or subordinate to the lien of this Deed
of Trust.  Trustor may contest in good faith the validity or amount of any Lien
by appropriate proceedings provided by Governmental Requirements, including
payment of the Lien under protest, if required, provided that: (i) Trustor
promptly pays any sums found to be due upon a final determination of the
contested claim, charge, lien or encumbrance; and (ii) prior to any such
contest, Trustor shall furnish Beneficiary a cash deposit, bond or other
security, in amount and form satisfactory to Beneficiary, to protect Beneficiary
against the sale or forfeiture of, or creation of a lien against, the Property.

 

(d)           Upon written notice to Trustor, except in the case of a bona-fide
emergency, Beneficiary shall have the right at its sole risk to enter upon the
Real Property at any and all reasonable times and to inspect the same to
ascertain whether Trustor is in compliance with the terms and provisions of this
Deed of Trust.

 

5

--------------------------------------------------------------------------------


 

3.             Insurance.

 

(a)           Trustor shall at all times maintain the insurance required under
Section 5.9 and Exhibit I of the Loan Agreement.

 

(b)           Trustor shall deliver to Beneficiary whenever requested
certificate(s) of insurance in form and substance acceptable to Beneficiary or
as required by the Loan Agreement with respect to the foregoing policies stating
without limitation (i) that Beneficiary is the sole party named as mortgagee
under a standard mortgagee endorsement with such endorsement referenced in and
attached to the certificate, (ii) that Beneficiary has been named through
endorsement as an additional insured under all liability policies with a copy of
that endorsement referenced in and attached to the certificate (including
coverage for Beneficiary’s sole negligence and for completed operations and
stating that Beneficiary’s status as an additional insured shall be primary and
non-contributory), (iii) that Trustor has been permitted by endorsement to enter
into a waiver of subrogation with a copy of that endorsement referenced in and
attached to the certificate, and (iv) that the insurer has agreed by endorsement
to send to Beneficiary thirty (30) days’ notice of cancellation for any reason,
with a copy of that endorsement referenced in and attached to the certificate. 
All endorsements naming, or requiring notice to, Beneficiary shall be held for
the ratable benefit of Banks.  All policies shall be issued by companies
approved by Beneficiary and having an A-IX or better rating from Alfred M. Best
Company, Inc.; all policies and renewals thereof are hereby assigned to
Beneficiary.  Upon request of Beneficiary, Trustor shall provide certified
copies of any and all of the foregoing policies.  Acceptance of policies
tendered by Trustor shall not preclude Beneficiary from requiring other or
additional insurance against the same or other hazards.

 

(c)           Trustor will give immediate written notice to Beneficiary of any
loss or claim, and Beneficiary may make proof of loss if not made promptly by
Trustor.  Each insurance company is hereby authorized and directed to make
payment for such loss directly to Beneficiary instead of to Trustor.  Insurance
proceeds or any part thereof may be applied by Beneficiary, at its option,
either to the reduction or payment of the Deed of Trust Obligations or to the
repair, rebuilding and restoration of the Property lost, damaged or destroyed,
but Beneficiary shall not be obligated to ensure the proper application of any
amount paid over to Trustor.  Irrespective of the dollar amount of the loss or
claim, Trustor shall provide Beneficiary with sufficient documentation and
information necessary or required by Beneficiary to verify and confirm the exact
nature and extent of the damage or destruction to the Property and the amount of
funds required to repair or rebuild the Property, together with a budget (which
shall be subject to Beneficiary’s approval) describing the repair or restoration
work to be performed and the costs of labor and material for each stage of
repair or restoration work.  In the event that proceeds are used for the repair,
rebuilding and restoration of the Property, insurance proceeds shall be placed
in a segregated account with Beneficiary and used for the repair, rebuilding and
restoration of the insured loss, through such procedures and with such
safeguards for release of such proceeds and payment of construction and related
expenses as Beneficiary customarily imposes for advances of construction loan
funds, which may include requirements that: (i) Trustor first expend or deposit
into the escrow account any difference between the total cost of repair,
rebuilding and restoration and the amount of such proceeds; (ii) Trustor, at its
expense, promptly prepare and submit to Beneficiary all plans and specifications
necessary for the restoration and repair of the damaged Property, together with
evidence acceptable to Beneficiary setting forth the total expenditure needed
for the restoration and repair based upon a fixed price contract with a
reputable builder; (iii) the plans and specifications and all other aspects of
the proposed restoration and repair be subject to Beneficiary’s approval in the
exercise of its reasonable discretion; (iv) Trustor commence restoration and
repair of the damaged Property only after Beneficiary shall have

 

6

--------------------------------------------------------------------------------


 

notified Trustor in writing that the use of proceeds for restoration and repair
is allowable under this Section 3, that the required safeguards, procedures and
assignments described in this Section 3 are in place and that the plans and
specifications and all other aspects of the proposed restoration have been
approved by Beneficiary, and Trustor shall thereafter proceed diligently with
the restoration and repair until completed; (v) disbursements be made from the
escrow account for the restoration and repair in accordance with a disbursement
schedule; and (vi) all funds held in the escrow account be assigned to
Beneficiary as further security for the Deed of Trust Obligations.  Any
insurance proceeds not used for repair or restoration of the Property shall be
applied to the last maturing installment of principal due and owing under the
Notes.  The Property as rebuilt or restored shall be of at least equal value and
substantially identical character as prior to the damage or destruction.

 

(d)           Upon (i) Beneficiary’s receipt of a trustee’s deed or sheriff’s
deed to any portion of the Real Property, (ii) the taking by Beneficiary (or a
receiver) of possession of the Property, or (iii) a conveyance in lieu of
foreclosure if permitted by Beneficiary, all right, title and interest of
Trustor in and to any property damage and casualty insurance policies then in
force, including any right to unearned premiums, shall inure to the benefit of
and pass to Beneficiary (or the receiver, as appropriate) and, upon sale, to the
purchaser of the Property.  Trustor hereby irrevocably appoints Beneficiary and
its successors and assigns as its duly constituted attorneys-in-fact, with full
power of substitution, to transfer and assign such policies upon the occurrence
of any of such events.

 

4.             Payment of Taxes, Assessments and Other Liens or Charges.  If the
Real Property or any lot or parcel thereof is part of a larger tax or assessment
parcel, Trustor shall, as soon after recordation of this Deed of Trust as is
reasonably possible, cause the tax or assessment parcel to be split or amended
so that its boundaries correspond to the boundaries of the Real Property and its
lots or parcels.  Trustor may contest in good faith the validity or amount of
any tax, assessment or governmental charge by appropriate proceedings provided
by law, including payment of the tax, assessment or charge under protest, if
required, provided that: (a) Trustor promptly pays any sums found to be due upon
a final determination of the contested tax, assessment or governmental charge;
and (b) prior to any such contest, Trustor shall furnish Beneficiary a cash
deposit, bond or other security, in amount and form satisfactory to Beneficiary,
to protect Beneficiary against the sale or forfeiture of, or creation of a lien
against, the Property.  Trustor shall not consent to, or vote in favor of, the
inclusion of any portion of the Real Property in a special improvement,
assessment, community facilities or similar district without Beneficiary’s prior
written consent.  Trustor shall provide Beneficiary with prompt notice of any
written notification that Trustor may receive from any governmental authority or
other person of any intent or proposal to form such a district that may include
any portion of the Real Property, and Beneficiary shall have the right to object
to the same, and to otherwise appear and participate in hearings and other
proceedings, in its own name or in Trustor’s name.  Trustor shall pay or cause
to be paid when due all charges for water, water delivery, gas, electric power
and light, telephone, cable, satellite, sewer, waste removal, bills for repairs,
and all other claims, encumbrances and expenses incident to the ownership and
occupancy of the Property.

 

5.             Impounds.

 

(a)           Upon the occurrence of an Event of Default and so long as such
Event of Default is continuing, Trustor shall deposit with Beneficiary, in
monthly installments, sufficient funds (as determined by Beneficiary) to enable
Beneficiary to pay one month before delinquency all taxes, assessments and
insurance premiums due with respect to the Property.  Each such installment
shall be equal to the amount of estimated taxes and assessments, and premiums
for such insurance, next due (as estimated by Beneficiary), less all
installments already paid therefor,

 

7

--------------------------------------------------------------------------------


 

divided by the number of months that will elapse before one month prior to the
date when such taxes and assessments or premiums shall become delinquent.  If
amounts paid to Beneficiary under provisions of this Section 5 are insufficient
to discharge the obligation of Trustor for such taxes, assessments or premiums
as the same become due, Trustor shall pay to Beneficiary upon demand such
additional sums as may be required to fully pay and discharge those items.

 

(b)           To the extent deposits are received by Beneficiary and used to pay
taxes, assessments and premiums pursuant to this Section 5, such payments shall
satisfy Trustor’s obligations to pay such taxes, assessments and premiums
pursuant to Sections 3 and 4 hereof.  Any excess funds remaining after payment
of all items before delinquency may be remitted to Trustor, or, if an Event of
Default then exists, credited on the Deed of Trust Obligations.

 

(c)           Nothing in this Section 5 shall release Trustor from, or shift to
Beneficiary, the obligation to pay taxes, assessments and insurance premiums as
the same become due and payable, or be construed to cause Beneficiary to become
a trustee of amounts deposited with Beneficiary; provided, however, Trustor
shall not be in default of its obligations under this Deed of Trust to the
extent Beneficiary fails to timely release funds from such impounds for the
payment of the subject taxes, assessments and insurance premiums and Trustor
fails to timely pay the same.  Deposits made under this Section 5 may be
commingled with Beneficiary’s general corporate funds, and Beneficiary shall
hold those deposits without the payment of interest.  All amounts paid and
deposited hereunder are hereby assigned to Beneficiary as additional security
for the Deed of Trust Obligations.  If any Event of Default occurs, Beneficiary
may, at its sole option, apply all or any portion of such deposits to the cure
or partial cure of the Event of Default without waiver of or prejudice to the
rights of Beneficiary arising by virtue of such Event of Default, or to the
payment of principal and interest on the Deed of Trust Obligations, in lieu of
applying such deposits for any other purposes.

 

(d)           At Beneficiary’s request, Trustor shall cause to be furnished to
Beneficiary a tax reporting service contract satisfactory in nature and
duration, and with a company, satisfactory to Beneficiary, with respect to the
Real Property.

 

6.             Eminent Domain.  Any award or payment of damages or compensation
in connection with any private trespass or injury to the Real Property, exercise
of the right of eminent domain or any condemnation proceeding for public use of
or injury to the Real Property or any part thereof, or any right or interest
therein, is hereby assigned and payable to Beneficiary, which may apply or
release all or any portion of such award, compensation or damages received by it
(net of the costs and expenses incurred by Beneficiary in collecting such
amounts) in the same manner, upon the same conditions and with the same effect
as provided in Section 3(h) of this Deed of Trust for the disposition of
proceeds of fire or other insurance, as if references in Section 3(h) above to
insurance proceeds instead referred to condemnation awards (or amounts paid in
lieu thereof) and references to damage and casualty loss instead referred to the
taking by condemnation or power of eminent domain (or conveyance in lieu
thereof); provided that: (a) any award or compensation attributable to land or
to improvements that will not be reconstructed shall be applied to the Deed of
Trust Obligations; and (b) if any condemnation or taking renders the remaining
portions of the Real Property unsuitable, in the judgment of an independent
architect acceptable to Beneficiary and engaged by Trustor, for further
development in accordance with the Plans submitted to and approved by
Beneficiary as described in Section 3(h) above, the entire award or compensation
shall be applied to the Deed of Trust Obligations.  Beneficiary shall be
entitled to join and participate in any eminent domain or condemnation
proceedings, including the negotiation and adjudication of any damages, award or
settlement, and no stipulation or agreement shall be entered into by Trustor
without the prior consent and approval of Beneficiary.  Trustor shall pay or
reimburse to Beneficiary the reasonable legal expenses, appraisal and expert
witness fees incurred by Beneficiary and any other

 

8

--------------------------------------------------------------------------------


 

reasonable, direct and out-of-pocket costs incurred by Beneficiary because of
such eminent domain and condemnation proceedings.  If a cash bond or deposit is
to be received by Trustor for the immediate possession of the Real Property, all
sums paid shall be applied by Trustor to the Deed of Trust Obligations, unless
otherwise agreed by Beneficiary.  Notwithstanding any application of sums paid,
only Trustor shall be the withdrawing party of sums paid for the purpose of
determining any liability for return of any such cash bond or deposit, and
Trustor shall promptly satisfy any claim with respect to any such liability and
shall save and hold Beneficiary harmless from any claim for return of such cash
bond or deposit, including any claim asserted after the release and reconveyance
of this Deed of Trust.  Any condemnation proceeds not used for repair or
restoration of the Real Property shall be applied to the last maturing
installment of principal due and owing under the Notes.

 

7.             Assignment of Rents, Profits and Leases.

 

(a)           All existing and future rents, revenues, income, receipts, issues
and profits of the Property and now or hereafter arising out of any Leases
(hereinafter defined) (collectively, “Rents”) and the entire right, title and
interest of Trustor (including the right to exercise any landlord’s liens and
any and all other rights and remedies to which Trustor would be entitled under
any Lease or by law) in and under all present and future rental agreements,
leases, subleases, licenses and all other agreements for the use and occupancy
of all or any portion of the Property (including rights in any security deposits
and advance rentals held for the benefit of Trustor), together with any
extensions, renewals and modifications thereof (collectively, “Leases”), are
hereby absolutely assigned and transferred to Beneficiary.  Beneficiary is
authorized to give notice of this assignment, and Trustor agrees to execute, and
to cause its property managers and affiliates to execute, any and all further
commercially-reasonable instruments that Beneficiary may require to perfect this
assignment.  Any provision hereof notwithstanding, so long as no Event of
Default exists, Trustor shall have a license to collect assigned Rents as the
same shall fall due.  However, upon the occurrence of any Event of Default, all
right of Trustor to collect or receive such Rents (including those past due and
unpaid) shall terminate, whereupon Beneficiary shall be entitled to demand and
receive the payment of such Rents (including those past due and unpaid), and to
proceed against any lessee or tenant (or its property) and/or any guarantors of
the obligations of any lessee or tenant.  In such event, Trustor directs and
authorizes the lessees and tenants of the Property and any guarantors to make to
Beneficiary all payments required under the applicable Leases; Trustor hereby
relieves any and all lessees and tenants from any liability to Trustor that
Trustor might otherwise assert by reason of the lessee/tenant’s making such
payment to Beneficiary.  All Rents collected by Beneficiary may be applied for
the following purposes in any manner and order that Beneficiary deems advisable:

 

(i)            To the payment of all taxes and assessments levied against the
Property if provision for paying those items has not otherwise been made;

 

(ii)           To the payment of construction and development and current
operating costs and expenses (including management fees, sales taxes, repairs,
maintenance and necessary acquisitions of property and expenditures for capital
improvements) arising in connection with the Property;

 

(iii)          To the payment of any amounts due and owing to Beneficiary under
the terms of the Deed of Trust Obligations (in the order set forth in the Loan
Agreement);

 

9

--------------------------------------------------------------------------------


 

(iv)          To the payment of any lease payments under any ground lease or
amounts secured by any other mortgage or deed of trust on the Property approved
by Beneficiary; and

 

(v)           Any remainder to Trustor or its designee or other assignee.

 

Receipt by Beneficiary of Rents shall not constitute a waiver of any other right
that Beneficiary may have under this Deed of Trust or the laws of Utah, nor
shall the receipt and application thereof cure any Event of Default or affect
any foreclosure proceeding or any sale authorized by this Deed of Trust or the
laws of Utah.

 

(b)           Except as expressly permitted by the Loan Agreement or this Deed
of Trust, Trustor shall not, without Beneficiary’s prior written consent:
(i) assign any of the Rents; (ii) collect any unreasonably large security
deposits or any rent for more than one month in advance; (iii) change the
general nature of the occupancy; (iv) initiate or acquiesce in any zoning
reclassification; (v) terminate or accept a surrender of any Lease (except in
the ordinary course of business in the exercise of Trustor’s sound business
judgment); (vi) amend or modify any Lease to reduce (or effectively reduce by
means of rent concessions, rent-free occupancy periods or the granting of tenant
improvement allowances) the rent, or to grant any options to purchase or renew
or any rights of first refusal; (vii) subordinate, or permit the subordination
of, any Lease to the lien of a mortgage or deed of trust that is junior to this
Deed of Trust; or (viii) take, fail to take or suffer any action that would
impair the security for the Deed of Trust Obligations or Beneficiary’ interest
in the Property or the Rents.  Any action taken in violation of the foregoing
sentence shall be null and void.  Trustor shall fully and timely perform all of
the obligations of the landlord under all Leases of any portion of the Property
and shall enforce, short of termination, the performance by all lessees and
tenants of all of their obligations under the Leases.

 

(c)           Beneficiary shall not be obligated to perform or discharge any
obligation or duty to be performed or discharged by Trustor under any Lease, and
Trustor hereby agrees to indemnify and hold Beneficiary harmless from any and
all liability arising from any of the Leases or from the assignment contained in
this Section 7.  Unless Beneficiary exercises its rights pursuant to Section 18
and, as a result, applicable Governmental Requirements impose such an obligation
upon Beneficiary, this Section 7 shall not obligate Beneficiary to manage, care
for or repair the Property or make Beneficiary liable for any loss or damage to
any tenant, invitee, employee, licensee or any other person resulting from the
failure to properly manage, care for or repair the Property.

 

(d)           In the event that Beneficiary exercises its rights to possess and
exclude Trustor from the Property pursuant to Section 18 of this Deed of Trust,
Beneficiary shall have full power and authority to employ such measures as it
may deem necessary or advisable, in its sole discretion, to enforce the payment
or security of the Rents, including actions for the recovery of rent, actions in
forcible detainer and in distress for rent, and with full power: (i) to cancel
or terminate any Lease for any reason that would entitle Trustor to cancel or
terminate the same; (ii) to disaffirm any Lease which is subordinate to the lien
of this Deed of Trust; (iii) to extend or modify any then existing Lease and to
enter into new Leases, which extensions, modifications and new Leases may
provide for terms to expire, or for options to lessees to extend or renew terms
to expire, beyond the maturity date of the Notes and beyond the date of issuance
of a deed(s) to a purchaser(s) at a judicial or nonjudicial foreclosure sale,
Trustor agreeing that any such Leases, and the options or other such provisions
contained therein, shall be binding upon Trustor and all persons whose interests
in the Property are subject to the lien of this Deed of Trust and upon the
purchaser(s) at any foreclosure sale, notwithstanding any redemption, discharge
or

 

10

--------------------------------------------------------------------------------


 

satisfaction of the Deed of Trust Obligations or any judgment in foreclosure
rendered thereon, or issuance of any certificate of sale or deed to any
purchaser(s); (iv) to undertake and complete all repairs, decorating, renewals,
replacements, alterations, additions and improvements to the Property as
Beneficiary may deem necessary or advisable; (v) to insure the Property and all
risks incidental to Beneficiary’s possession, operation and management thereof;
and (vi) to receive all of the Rents.

 

8.             Security Agreement.

 

(a)           Creation of Security Interest.  This Deed of Trust constitutes and
shall be deemed to be a “security agreement” for all purposes of the Utah
Uniform Commercial Code.  With respect to personal property comprising the
Property (“Personal Property”), whether now owned or existing or hereafter
acquired or arising, wherever located and whether in Trustor’s possession and
control or in the possession and control of a third party, Beneficiary is
granted a security interest hereunder, and shall be entitled to all the rights
and remedies of a “secured party” under the Utah Uniform Commercial Code.

 

(b)           Representations, Warranties and Covenants of Trustor.  Trustor
hereby represents, warrants and covenants (which representations, warranties and
covenants shall survive creation of any indebtedness of Trustor to Beneficiary
and any extension of credit thereunder) as follows:

 

(1)           The Personal Property is not used or bought for personal, family
or household purposes.

 

(2)           The tangible portion of the Personal Property will be kept on or
at the Real Property or any improvements and Trustor will not, without the prior
written consent of Beneficiary, remove the Personal Property or any portion
thereof therefrom except such portions or items of Personal Property which are
consumed or worn out in ordinary usage, all of which shall be promptly replaced
by Trustor with similar items of greater value.

 

(3)           Trustor hereby authorizes Beneficiary to prepare and file one or
more financing statements and fixture filings pursuant to the Uniform Commercial
Code of Utah in form reasonably satisfactory to Beneficiary and Trustor agrees
to pay the actual cost of recording and filing the same in all public offices
wherever recording or filing is deemed by Beneficiary to be necessary or
desirable.

 

(4)           Trustor’s principal place of business is in the State of Utah at
Salt Lake City, Utah.  Trustor does not do business under any trade name except
as previously disclosed in writing to Beneficiary.  Trustor will promptly notify
Beneficiary in writing of any change in its place of business or the adoption or
change of any trade name or fictitious business name, and hereby authorizes the
filing of additional financing statements necessary to reflect any such adoption
or change.

 

(5)           Trustor shall promptly notify Beneficiary of any claim against the
Personal Property adverse to the interest of Beneficiary therein.

 

(6)           The grant of a security interest to Beneficiary by this Deed of
Trust shall not be construed to derogate from or impair the lien or provisions
of, or the rights of Beneficiary under, this Deed of Trust with respect to any
property described herein which

 

11

--------------------------------------------------------------------------------


 

is real property, or which the parties have agreed to treat as real property,
including power of sale rights.

 

(c)           Use of Personal Property by Trustor.  Until the occurrence of an
Event of Default hereunder or under any other Loan Document, Trustor may have
possession of the Personal Property and use it in any lawful manner not
inconsistent with this Deed of Trust and not inconsistent with any policy of
insurance thereon.

 

(d)           Remedies Upon an Event of Default.

 

(1)           In addition to the remedies provided herein, upon the occurrence
of an Event of Default hereunder, Beneficiary shall have all of the rights and
remedies of a Secured Party under the Utah Uniform Commercial Code, and
Beneficiary may, at its option, do any one or more of the following:

 

(A)          Either personally, or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Trustor
and all others claiming under Trustor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Trustor with respect
to the Personal Property or any part thereof.  In the event Beneficiary demands,
or attempts to take possession of the Personal Property in the exercise of any
rights under this Deed of Trust, Trustor agrees to promptly turn over and
deliver possession thereof to Beneficiary;

 

(B)          Without notice to or demand upon Trustor, make such payments and do
such acts as Beneficiary may deem necessary to protect its security interest in
the Personal Property (including, without limitation, paying, purchasing,
contesting or compromising any Lien, whether superior or inferior to such
security interest) and in exercising any such powers or authority to pay all
expenses (including, without limitation, reasonable litigation costs and
reasonable attorney’s fees) incurred in connection therewith;

 

(C)          Require Trustor from time to time to assemble the Personal
Property, or any portion thereof, at a place designated by Beneficiary and
reasonably convenient to both parties, and deliver promptly such Personal
Property to Beneficiary, or an agent or representative designated by
Beneficiary.  Beneficiary, and its agents and representatives, shall have the
right to enter upon any or all of Trustor’s Property to exercise Beneficiary’s
rights hereunder;

 

(D)          Realize upon the Personal Property or any part thereof as herein
provided or in any manner permitted by law and exercise any and all of the other
rights and remedies conferred upon Beneficiary by this Deed of Trust, any other
Loan Document, or by law, either concurrently or in such order as Beneficiary
may determine;

 

(E)           Sell or cause to be sold in such order as Beneficiary may
determine, as a whole or in such parcels as Beneficiary may determine, the
Personal Property and the remainder of the Property;

 

12

--------------------------------------------------------------------------------


 

(F)           Sell, lease, or otherwise dispose of the Personal Property at
public sale, upon terms and in such manner as Beneficiary may determine. 
Beneficiary may be a purchaser at any sale; and

 

(G)          Exercise any other remedies of a secured party under the Utah
Uniform Commercial Code, the other Loan Documents or any other applicable
Governmental Requirement.

 

(2)           Unless the Personal Property is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market,
Beneficiary shall give Trustor at least ten (10) days’ prior written notice of
the time and place of any public sale of the Personal Property or other intended
disposition thereof to be made.  Such notice may be mailed to Trustor at the
address set forth in Section 38.

 

(3)           The proceeds of any sale under Section 8(d) shall be applied as
follows:

 

(A)          To the repayment of the reasonable costs and expenses of taking,
holding, and preparing for the sale and the selling of the Personal Property
(including, without limitation, reasonable costs of litigation and reasonable
attorneys’ fees) and the discharge of all Liens, and claims thereof, if any, on
the Personal Property prior to the security interest granted herein (except any
Liens subject to which such sale shall have been made);

 

(B)          To the payment of the Deed of Trust Obligations in the order set
forth in the Loan Agreement; and

 

(C)          The surplus, if any, shall be paid to Trustor or to whomsoever may
be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct.

 

(4)           Beneficiary shall have the right to enforce one or more remedies
hereunder, successively or concurrently, and such action shall not operate to
prevent Beneficiary from pursuing any further remedy that it may have.  Any
repossession or retaking or sale of the Personal Property pursuant to the terms
hereof shall not operate to release Trustor until full payment of any deficiency
has been made in cash.

 

9.             Uniform Commercial Code Filings

 

(a)           The filing of one or more financing statements in the records
relating to Personal Property shall in no way derogate or impair Beneficiary’s
priority or rights on default to exercise either its rights and remedies as a
Beneficiary of this Deed of Trust or as a secured party with respect to personal
property under the Utah Uniform Commercial Code (the “UCC”) in connection with
the items of the Property covered by the UCC.  This Deed of Trust is intended to
and shall create a security interest in favor of Beneficiary in those items of
the Property which are covered by the UCC, although such items are to be
considered fixtures to the fullest extent permitted by Governmental
Requirements.

 

(b)           Beneficiary shall also be entitled to proceed as to both the Real
Property and all Personal Property or mixed Property and all fixtures in
accordance with Beneficiary’s rights and remedies with respect to the Real
Property as provided by Utah Code Annotated § 70A-9a-604 (or any replacement
statute).

 

13

--------------------------------------------------------------------------------


 

(c)           This Deed of Trust constitutes a security agreement and a
financing statement (fixture filing) and it is hereby recited (to the extent
that such recitation is required by Utah Code Annotated § 70A-9a-502 (or any
replacement statute) because any portion of the Property may constitute
fixtures) that this Deed of Trust is to be filed in the office where a mortgage
on the Real Property would be recorded, which is the office of the recorder of
the county in which the Real Property is located.  Trustor is the record owner
of the Real Property.  Certain UCC financing statement information is set forth
in Exhibit B to this Deed of Trust.

 

(d)           Trustor agrees that there shall be no financing statements filed
naming Trustor as debtor and describing any of the Property as collateral
without the prior written consent of Beneficiary.

 

(e)           Trustor irrevocably authorizes Beneficiary to prepare and file, in
accordance with the UCC, financing statements, or such other documents as may be
required from time to time to create, maintain and perfect the liens and
security interests granted herein.  Trustor covenants and agrees that it will
not make any change to its legal name, which legal name as shown in the
introductory paragraph hereto is true and correct, its state of formation,
organization or registration, or the location of its chief executive office or
principal place of business, or its organizational structure or governing
documents, without the prior written consent of Beneficiary.  Trustor further
irrevocably authorizes Beneficiary at any time and from time to time to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that (A) indicate the Collateral
(1) as all assets of Trustor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code or such jurisdiction, or (2) as being
of an equal or lesser scope or with greater detail, and (B) contain any other
information required by Part 5 of Article 9 of the Uniform Commercial Code for
the sufficiency or filing office acceptance of any financing statement or
amendment.  Trustor agrees to furnish any such information to Beneficiary
promptly upon request.  Trustor also ratifies its authorization for Beneficiary
to have filed in any Uniform Commercial Code jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

 

10.          INTENTIONALLY OMITTED.

 

11.          Actions or Proceedings Affecting Property; Duty to Appear.  Trustor
agrees to appear in and prosecute or defend any action or proceeding that may
affect the priority of this Deed of Trust or the security, rights or powers of
Beneficiary hereunder or that seeks to impose liability on Trustee or
Beneficiary because of any act or omission of Trustor, and Trustor shall pay all
reasonable costs and reasonable expenses (including the reasonable cost of
searching title) and reasonable attorneys’ fees incurred in such action or
proceeding.  Beneficiary may appear in and defend any action or proceeding
purporting to affect the security or priority hereof or the rights or powers of
Beneficiary.  Beneficiary may, if Beneficiary reasonably determines that Trustor
is failing or will fail to do so, pay, purchase, contest or compromise any
adverse Lien which, in the judgment of Beneficiary, appears to be prior or
superior to the lien of this Deed of Trust.  All reasonable amounts paid,
suffered or incurred by Beneficiary in exercising the authority granted in this
Deed of Trust, including reasonable attorneys’ fees, shall be added to the Deed
of Trust Obligations, shall be a lien on the Property and shall be due and
payable by Trustor to Beneficiary on demand, together with interest from the
date of advance until paid at the Default Rate.

 

12.          Additional Documents.  Trustor agrees to execute and deliver to
Beneficiary, upon demand, any additional commercially-reasonable agreements,
instruments or documents that Beneficiary deems reasonably necessary to secure
to Beneficiary any right or interest granted or intended to be

 

14

--------------------------------------------------------------------------------


 

granted to Beneficiary under this Deed of Trust.  In the event any rights,
easements or other hereditaments shall hereafter become appurtenant to any part
of the Property, they shall become subject to the lien of this Deed of Trust.

 

13.          Sale, Lease or Conveyance by Trustor.

 

(a)           As a condition of its consent to any waiver of the restrictions
set forth in Section 5.10 of the Loan Agreement, Beneficiary may require a
change in the terms and conditions of repayment of the Deed of Trust
Obligations, including payment of a fee, an increase in interest rate payable
and/or a reduction in the time remaining prior to the maturity date.

 

(b)           Trustor shall give Beneficiary thirty (30) days’ prior written
notice of any proposed transaction which requires Beneficiary’s consent, and
Trustor shall furnish to Beneficiary such information as Beneficiary may
reasonably require.  Beneficiary may require, as a condition of its consent to
any transfer or conveyance of the Property or any portion thereof, that: (i) any
person succeeding to an ownership interest in the Property or any portion
thereof assume personal liability for the payment and performance of the Deed of
Trust Obligations; (ii) Trustor confirm its continuing obligation and liability
for the payment and performance of the Deed of Trust Obligations; (iii) Trustor
shall have obtained and provided to Beneficiary evidence of the consent of all
guarantors to the transfer and their acknowledgment that the transfer will not
in any manner impair the validity or effectiveness of their respective
guaranties; (iv) Trustor provide to Beneficiary such documentation, title
insurance endorsements, opinions of counsel and other items as Beneficiary may
determine are reasonably required or prudent to assure that Beneficiary’s rights
under Beneficiary’s loan documents are maintained in full force and effect and
are not impaired; (v) Trustor execute such financing statements and other
documents as Beneficiary may reasonably require in its conservative discretion
in order to continue the perfected status of its security interests with respect
to the Property; (vi) Trustor or the transferee reimburse Beneficiary for its
reasonable legal expenses in connection with the consideration and documentation
of the transfer and assumption; and (vii) no Event of Default shall then exist. 
Consent to any one transaction shall not release Trustor from personal liability
for the Deed of Trust Obligations or be deemed to constitute consent to any
other transaction, and shall in no way obligate Beneficiary to subordinate the
lien of this Deed of Trust to any interest created by such sale, transfer,
lease, assignment, conveyance, encumbrance or other disposition.

 

(c)           If the ownership of the Property or any portion thereof becomes
vested in any person other than Trustor, Beneficiary may deal with such
successor(s) in interest with reference to the Deed of Trust Obligations and
this Deed of Trust in the same manner as with Trustor, without in any way
vitiating or discharging Trustor’s liability hereunder or for payment of the
Deed of Trust Obligations.  However, the foregoing sentence shall in no way
constitute or imply Beneficiary’s consent to any transfer of the ownership of
the Property or any portion thereof.

 

14.          Changes or Modification of Applicable Tax Laws.  In the event of
the imposition after the date of this Deed of Trust of any Governmental
Requirement of the United States of America, the State of Utah, or any other
domestic or foreign Governmental Authority claiming to have jurisdiction,
deducting from the value of real property for the purposes of taxation or
assessment any lien thereon or changing in any way the taxation of mortgages,
deeds of trust or of debts secured by mortgages or deeds of trust or the manner
of the collection of any such taxes, and imposing a tax or assessment, either
directly or indirectly on this Deed of Trust or the Notes, the sums evidenced or
secured thereby or the interest payable thereon, Trustor shall pay the entire
tax or assessment in addition to all other payments required hereunder and shall
pay any such tax or assessment thereafter levied or assessed against the Real

 

15

--------------------------------------------------------------------------------


 

Property.  The provisions of this Section 14 shall not apply to changes in
federal and state income tax laws.

 

15.          Estoppel Certificate/Record Inspection.  Trustor, within ten
(10) business days after written request by Beneficiary, which request shall not
be made more than twice in any 12-month period, will furnish to Beneficiary a
written statement, duly acknowledged, of the amount of the Deed of Trust
Obligations and whether any offsets or defenses exist against the Deed of Trust
Obligations and such other matters as Beneficiary may reasonably request.

 

16.          Reserved.

 

17.          Events of Default; Acceleration; Remedies.  Upon the occurrence of
any Event of Default, and at any time thereafter while such Event of Default is
continuing, Beneficiary may declare the Deed of Trust Obligations to be
immediately due and payable pursuant to the Loan Agreement, and Beneficiary may
exercise any one or more of the rights and remedies described herein and in the
other Loan Documents.

 

18.          Beneficiary’s Right to Possession.  Following the occurrence of an
Event of Default, then Beneficiary shall, at its option, be entitled to the
immediate possession of the Property, with the right to manage the same as a
mortgagee in possession, to operate any business thereon at the expense of and
for the account of Trustor, and to collect and apply the Rents as described in
Section 7 hereof.  Trustor and all persons claiming under Trustor shall, upon
demand, immediately deliver possession of the Property to Beneficiary or its
assigns.  Beneficiary shall not be liable to Trustor for any obligation or
charge in dealing with the Property as a mortgagee in possession (other than for
loss determined by a court of competent jurisdiction in a final and
non-appealable judgment to have been caused by Beneficiary’s gross negligence or
willful misconduct or that of Beneficiary’s employees, agents and
representatives).  Nothing in this Section 18 shall impose upon Beneficiary:
(a) any duty, obligation or responsibility for the control, care, management or
repair of the Property, or for complying with or enforcing any of the terms and
conditions of any lease agreement; or (b) any responsibility or liability for
any waste committed on the Property by the tenants or by any other persons, for
any dangerous or defective condition of the Property, or for any negligence in
the management, upkeep, repair or control of the Property resulting in loss,
injury or death to any tenant, licensee, employee or other person.

 

19.          Appointment of a Receiver.  Following the occurrence of an Event of
Default, a receiver may be appointed, with or without notice (except for such
notice as is required by Governmental Requirements or applicable court),
whereupon the receiver shall immediately be entitled to possession of all of the
Property.  Beneficiary’s right to a receiver shall be absolute and
unconditional.  The receiver may be appointed without regard to the adequacy of
any security for the Deed of Trust Obligations and Trustor shall immediately
surrender possession of the Property to the receiver upon his appointment.  The
receiver shall have the right to take possession of the Property, to collect the
Rents therefrom, to complete the construction of any structures or improvements
in progress thereon, to rent the Property or any part thereof, to operate any
business thereon, and to exercise such other rights as may be granted by the
court pending such proceedings, and up to the time of redemption or issuance of
a trustee’s or sheriff’s deed.  Rents shall be applied to the costs and expenses
of the receiver and the receivership, including costs of construction, and the
balance shall be applied in the manner described in Section 7 hereof.  The
receiver shall have the power to borrow money from any person, including
Beneficiary, for expenses of operating, preserving, maintaining and caring for
the Property, and completing the construction in progress of any improvements or
structures upon the Property, and all such borrowed sums, together with interest
thereon, whether expended or not, shall be added to the Deed of Trust
Obligations.  The receiver may expend such borrowed money for the purposes
described in this Section 19 during any redemption period and, upon any
redemption, any unexpended amounts of such borrowed money shall be credited on
the redemption

 

16

--------------------------------------------------------------------------------


 

price of the Property.  In addition, any reasonable, out-of-pocket costs
incurred, or advances made, by Beneficiary in connection with the implementation
or operation of the receivership, shall be added to the Deed of Trust
Obligations, bear interest at the Default Rate and be secured by this Deed of
Trust.

 

20.          Substitute Performance; Additional Remedies of Beneficiary; No
Waiver.  Upon the occurrence of an Event of Default, Beneficiary, without
obligation to do so and without releasing Trustor from any portion of the Deed
of Trust Obligations, may pay or perform the Deed of Trust Obligations in such
manner and to such extent as Beneficiary, in its sole good faith discretion, may
deem necessary to protect the security hereof.  Beneficiary shall be authorized
to enter upon the Property for such purposes.  All expenses or charges that
Beneficiary may incur in connection with the care or preservation of the
Property or any part thereof at any time, or the payment of any taxes,
assessments, insurance premiums, or encumbrances levied upon or attaching to the
Property or any portion thereof or interest therein, or any cost of redemption
thereon, or any sums of money, charges, expenses or fees which Beneficiary may
pay pursuant to any provision hereof or of the Loan Agreement, shall be added to
the Deed of Trust Obligations, shall be payable by Trustor on demand, and shall
bear interest at the then effective default rate from the date of advance until
paid.

 

Upon the occurrence of an Event of Default, Beneficiary shall have all other
remedies allowed or provided for under or described in the Loan Agreement, the
Notes and all other writings executed or delivered in connection with the Deed
of Trust Obligations, or available under applicable Governmental Requirements. 
Any one or more rights and remedies available to Beneficiary may, at its option,
be sought and exercised concurrently or consecutively, and in inconsistent
proceedings, whether legal or equitable.  Beneficiary’s failure to exercise any
of its rights upon an Event of Default shall not prejudice its rights in the
event of any other or subsequent Event of Default.  Beneficiary’s delay in
exercising any rights shall not preclude it from exercising the same at any time
during the continuance of such Event of Default.  By accepting any performance
or payment of any portion of the Deed of Trust Obligations after its due date,
Beneficiary shall not waive the agreement contained herein that time is of the
essence hereof, nor shall Beneficiary waive its rights to require prompt
performance or payment when due of the remainder of the Deed of Trust
Obligations or to consider failure to so perform or pay an Event of Default
hereunder.

 

21.          Sale by Trustee Pursuant to Power of Sale; Judicial Foreclosure. 
After the lapse of such time as may then be required by Utah Code Annotated §
57-1-24 or other applicable Governmental Requirements following the recordation
of the notice of default, and notice of default and notice of sale having been
given as then required by Utah Code Annotated § 57-1-25 and § 57-1-26 or other
applicable Governmental Requirements, Trustee, without demand on Trustor, shall
sell the Property on the date and at the time and place designated in the notice
of sale, in such order as Beneficiary may determine (but subject to Trustor’s
statutory right under Utah Code Annotated § 57-1-27 to direct the order in which
the property, if consisting of several known lots or parcels, shall be sold), at
public auction to the highest bidder, the purchase price payable in lawful money
of the United States at the time of sale or on such other terms as are set forth
in the notice of sale.  The person conducting the sale may, for any cause deemed
expedient, postpone the sale from time to time until it shall be completed and,
in every such case, notice of postponement shall be given by public declaration
thereof by such person at the time and place last appointed for the sale;
provided, if the sale is postponed for longer than forty-five (45) days beyond
the date designated in the notice of sale, notice of the time, date, and place
of sale shall be given in the same manner as the original notice of sale as
required by Utah Code Annotated § 57-1-27.  Trustee shall execute and deliver to
the purchaser a Trustee’s Deed, in accordance with Utah Code Annotated §
57-1-28, conveying the Property so sold, but without any covenant of warranty,
express or implied.  The recitals in the trustee’s deed of any matters or facts
shall be conclusive proof of the truthfulness thereof.  Any person, including
Beneficiary, may bid at the sale.  Trustee shall apply the proceeds of the sale
as follows:

 

17

--------------------------------------------------------------------------------


 

First: To the reasonable costs and expenses of exercising the power of sale and
of the sale, including the payment of Trustee’s and attorneys’ reasonable fees
actually incurred not to exceed the amount which may be provided for in this
Deed of Trust.

 

Second: To payment of the obligations secured by this Deed of Trust in the order
provided in the Loan Agreement.

 

Third: The balance, if any, to the person or person’s legally entitled to the
proceeds, or Trustee, in the Trustee’s discretion, may deposit the balance of
the proceeds with the clerk of the district court of the county in which the
sale took place, in accordance with Utah Code Annotated § 57-1-29.

 

Upon any sale made under or by virtue of this Section 21, whether made under the
power of sale herein granted or under or by virtue of judicial proceedings or of
a judgment or decree of foreclosure and sale, the Beneficiary may bid for and
acquire the Property, whether by payment of cash or by credit bid in accordance
with Utah Code Annotated § 57-1-28(1)(b).  In the event of a successful credit
bid, Beneficiary shall make settlement for the purchase price by crediting upon
the Deed of Trust Obligations of Trustor secured by this Deed of Trust such
credit bid amount.  Beneficiary, upon so acquiring the Property or any part
thereof, shall be entitled to hold, lease, rent, operate, manage, and sell the
same in any manner provided by applicable Governmental Requirements.

 

In the event of any amendment to the provisions of Utah Code Annotated Title 57
referenced in this Deed of Trust, this Deed of Trust shall, at the sole election
of Beneficiary, be deemed amended to be consistent with such amendments or
Beneficiary may elect not to give effect to such deemed amendments hereto if
permitted by applicable Governmental Requirements.

 

22.          Deficiency.  Trustor agrees to pay any deficiency to which
Beneficiary may be entitled after applications of the proceeds of any sale and
for which any beneficiary may commence suit to collect such deficiency in
accordance with Utah Code Annotated § 57-1-32 or other applicable Governmental
Requirements.

 

23.          Reinstatement.  If Trustor, Trustor’s successor in interest or any
other person having a subordinate lien or encumbrance of record on the Property,
reinstates this Deed of Trust and the Loan within three (3) months of the
recordation of a notice of default in accordance with Utah Code Annotated §
57-1-31(1), such party shall pay to Beneficiary the reasonable cancellation fee
contemplated by Utah Code Annotated § 57-1-31(2), as determined by Beneficiary,
in accordance with its then current policies and procedures, whereupon Trustee
shall record a notice of cancellation of the pending sale.

 

24.          Marshalling of Assets.  Trustor, on its own behalf and on behalf of
its successors and assigns, hereby expressly waives all rights to require a
marshalling of assets by Trustee or Beneficiary.

 

25.          No Merger.  In the event of a foreclosure of this Deed of Trust or
any other mortgage or deed of trust securing the Deed of Trust Obligations, the
Deed of Trust Obligations then due Beneficiary shall not be merged into any
decree of foreclosure entered by the court, and Beneficiary may concurrently or
subsequently seek to foreclose one or more mortgages or deeds of trust which
also secure said Deed of Trust Obligations.

 

26.          Request for Notice.  Beneficiary hereby requests, pursuant to Utah
Code Annotated § 57-1-26(3), a copy of any notice of default and that any notice
of sale hereunder be mailed to it at the address set forth on the first page of
this Deed of Trust.

 

18

--------------------------------------------------------------------------------


 

27.          Attorneys’ Fees and Expenses; Failure of Trustor to Vacate.  If any
sale, proceeding, lawsuit or arbitration is commenced, or any attorney is
retained to collect any amounts secured hereby or to enforce any rights granted
Beneficiary hereunder (regardless of whether an action is actually commenced),
Trustor shall pay Beneficiary’s reasonable attorneys’ fees and reasonable costs
incurred in enforcing its rights under the Loan Documents, and Trustee’s
reasonable attorneys’ fees, Trustee’s reasonable fees and its reasonable costs
and reasonable expenses in connection with any sale proceedings or lawsuit.  In
addition, Trustor shall pay a reasonable fee for title searches, foreclosure
reports, trustee’s sale guaranties, litigation guaranties, publication costs,
environmental assessments or appraisal reports made or obtained either (i) in
preparation for and in the conduct of any such proceedings or suit, or (ii) to
evidence to potential bidders at any judicial or nonjudicial sale pursuant to
this Deed of Trust the true condition of title to or the value of the Property
or any portion thereof.  All of the foregoing fees and expenses shall be payable
on demand, added to the Deed of Trust Obligations and secured by this Deed of
Trust, shall be included in any judgment or arbitration award obtained by
Beneficiary and shall be paid to Beneficiary as part of any reinstatement
tendered hereunder.  If Trustor fails to vacate the Real Property following
foreclosure or sale, Trustor shall be a tenant at sufferance and subject to an
action for forcible entry and detainer, wherein Beneficiary shall be entitled to
collect from Trustor, in addition to all other amounts due hereunder, a
reasonable rental for the Property during the period of such holding over at
sufferance.  The foregoing amounts shall also be guaranteed by any
guarantee(s) now or hereafter relating to the Deed of Trust Obligations.

 

28.          Reserved.

 

29.          Effect of Foreclosure on Existing Leases.  Upon any sale of the
Property under this Deed of Trust, any Lease that is subordinate to the lien of
this Deed of Trust shall be terminated by virtue of the sale under the prior
lien and charge of this Deed of Trust, unless otherwise provided by Beneficiary
in writing.

 

30.          Reconveyance of Property.  Upon (a) written request of Beneficiary
stating that the entire Deed of Trust Obligations have been paid, (b) surrender
of this Deed of Trust and the Notes to Trustee for cancellation and retention,
and (c) payment of Trustee’s reasonable fees, if any, Trustee shall reconvey the
Property without warranty.  The recitals in such reconveyance of any matters or
facts shall be conclusive proof of the truthfulness thereof.  The grantee in
such reconveyance may be described as “the person or persons legally entitled
thereto.”

 

31.          Partial Reconveyance by Trustee; Dedication of Easements.

 

(a)           At any time or from time to time, without liability therefor and
without notice, upon written request of Beneficiary and presentation of this
Deed of Trust and the Notes, without affecting the personal liability of any
person for payment or performance of any portion of the Deed of Trust
Obligations or the lien or priority of this Deed of Trust, Trustee may reconvey
any part of the Property, consent to any rezoning or the making of any map or
plat thereof, join in granting any easement or dedication thereon or in creating
any covenants, conditions or restrictions affecting the use or occupancy of the
Property, or join in any extension agreement or agreement subordinating the lien
or charge hereof.

 

(b)           So long as no Event of Default then exists, and Trustor obtains
any required written joinders or consents from any other parties who have
interests in any relevant portions of the Real Property, Beneficiary shall not
unreasonably withhold its consent to, approval of or joinder (on a quitclaim
basis only, without creating potential liability for Beneficiary) in any
customary and standard roadway or utility easements or similar dedications that
are reasonably necessary to complete the improvements, or to otherwise properly
develop the Real Property, or

 

19

--------------------------------------------------------------------------------


 

to satisfy any customary and standard Governmental Requirements.  To the extent
any such easements or dedications are granted or made without receipt by Trustor
of consideration therefor, Beneficiary shall provide appropriate partial
releases from the lien of this Deed of Trust without charge to Trustor except
for the reimbursement of any Beneficiary costs and expenses in connection
therewith.

 

32.          Acceptance of Trust; Trustee Resignation; Notification of Sale. 
Trustee accepts the trust created hereby, which shall be irrevocable by Trustor,
when this Deed of Trust, executed and acknowledged, is recorded as provided by
Governmental Requirements.  Trustee may resign at any time by giving notice
thereof to Beneficiary as provided by Governmental Requirements.  Trustee is not
obligated to notify any party hereto of pending sale under any other deed of
trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party, unless brought by Trustee.

 

33.          Successor Trustee.  Beneficiary may, from time to time, by
instrument in writing, substitute a successor or successors to any Trustee named
herein or acting hereunder, in the manner provided by law.  Such writing, upon
recordation, shall be conclusive proof of proper substitution of such successor
Trustee or Trustees, who shall, without conveyance from the predecessor Trustee,
succeed to all its title.

 

34.          Additional Security.  The taking or acceptance of this Deed of
Trust by Beneficiary shall in no event be considered to constitute a waiver of,
or in any way affect or impair, any other security that Beneficiary may have,
acquire simultaneously herewith, or hereafter acquire for the Deed of Trust
Obligations, nor shall the taking at any time by Beneficiary of any such
additional security be construed to constitute a waiver of, or in any way affect
or impair, the security of this Deed of Trust.  Beneficiary may resort to its
several securities for the payment of the Deed of Trust Obligations in such
order and manner as it may deem appropriate.

 

35.          Construction of Agreement; Definitions.  This Deed of Trust shall
apply to the parties according to the context hereof, without regard to the
number or gender of words or expressions used herein.  The captions of
paragraphs in this Deed of Trust are for convenience and reference only, and in
no way define or limit the scope or intent of this Deed of Trust or the
provisions of such paragraphs.  This Deed of Trust shall be construed as a
whole, in accordance with the fair meaning of its language, and, as each party
has been represented by legal counsel of its choice or deliberately chosen not
to be so represented, in the negotiation of this Deed of Trust, neither this
Deed of Trust nor any provision thereof shall be construed for or against either
party by reason of the identity of the party drafting the same.  As used in this
Deed of Trust, the term(s): (a) “include” or “including” shall mean without
limitation by reason of enumeration; (b) “herein,” “hereunder,” “hereof,”
“hereinafter” or similar terms refer to this Deed of Trust as a whole rather
than to any particular paragraph; (c) “person” includes a corporation, trust,
partnership, limited liability company, association, governmental authority or
other entity, as well as a natural person; and (d) “Trustor” shall include all
persons or entities named in this Deed of Trust as Trustors, severally and
collectively, and any subsequent owner of all or any portion of the Property,
and their liability under this Deed of Trust shall be joint and several
(however, the foregoing shall in no way constitute or imply Beneficiary’s
consent to any transfer of the ownership of the Property or any portion
thereof).

 

36.          Time of the Essence; Successors and Assigns.  Time is of the
essence hereof.  Without limitation of the restrictions on transfer described in
Section 13 above, this Deed of Trust applies to, inures to the benefit of, and
binds all parties hereto, their heirs, personal representatives, legatees,
devisees, successors and assigns.

 

20

--------------------------------------------------------------------------------


 

37.          Governing Law.  This Deed of Trust is delivered in, relates to real
property located in, and shall be governed by and construed according to the
substantive laws and judicial decisions of the State of Utah (regardless of Utah
conflict of laws principles or the location, residence, domicile or place of
business of Trustor or any constituent principal thereof) and applicable federal
laws, rules and regulations.

 

38.          Notices.  Except as provided in Section 21 hereof with respect to
Trustee’s exercise of the power of sale contained herein or as otherwise
required by Governmental Requirements, all notices required or permitted to be
given hereunder shall be given as provided in the Loan Agreement.

 

39.          Amendment.  This Deed of Trust may not be amended or changed except
by a written agreement signed by Trustor and Beneficiary, subject to the
limitations set forth in Section 10.9 of the Loan Agreement.

 

40.          Severability; Enforceability.

 

(a)           Each covenant, provision and condition of this Deed of Trust shall
be interpreted so as to be valid and effective under applicable Governmental
Requirements.  If any such covenant, provision or condition is held to be void
or invalid, the same shall not affect the remainder hereof, which shall be valid
and effective as though the void or invalid covenant, provision or condition had
not been contained herein.

 

(b)           Should this Deed of Trust be or ever become ineffective as a deed
of trust, then it shall be construed and enforceable as a mortgage (with Trustor
as the mortgagor and Beneficiary as the mortgagee).

 

(c)           If the lien of this Deed of Trust is invalid or unenforceable
(either as a deed of trust or as a mortgage) as to any part of the Deed of Trust
Obligations, or if the lien is invalid or unenforceable as to any portion of the
Property, the unsecured or partially secured portion of the Deed of Trust
Obligations shall be completely paid prior to the payment of the remaining
secured or partially secured portion of the Deed of Trust Obligations.  All
payments made on the Deed of Trust Obligations, whether voluntary or pursuant to
foreclosure or some other enforcement action or procedure taken hereunder, shall
be considered to have been first applied to the full payment of that portion of
the Deed of Trust Obligations which is not secured or fully secured by the lien
of this Deed of Trust.

 

41.          Subrogation.  Beneficiary shall be subrogated to the rights and
lien, whether or not released of record, of the owner or holder of each and
every encumbrance or lien paid from the proceeds of the loan or advances secured
hereby, and such loan or advances have been or will be advanced, if at all, at
Trustor’s request.

 

42.          Incorporation of Exhibits.  Any exhibit attached hereto is hereby
incorporated herein and made a part hereof for all purposes, and references in
this Deed of Trust to such exhibits shall be deemed to include this reference
and incorporation.

 

43.          Declarations and Associations.  The assignment herein by Trustor to
Beneficiary of the rights of Trustor with respect to any declaration of
covenants, conditions and restrictions, any design review or architectural
control committee and any owners’ or similar association, together with any
voting rights therein, shall be for the purpose of security only and shall not
impose any duty or obligation on Beneficiary with respect to any such matters
unless expressly assumed by Beneficiary in a writing

 

21

--------------------------------------------------------------------------------


 

which is recorded.  Trustor shall not give any consent, approval or permission
under the terms of any declaration of covenants, conditions and restrictions
without the prior written consent of Beneficiary.

 

44.          No Offset.  All sums comprising the Deed of Trust Obligations
payable by Trustor shall be paid without notice, demand, offset, deduction,
counterclaim, defense, abatement, suspension, diminution or reduction. 
Trustor’s obligation to do so shall not be released, discharged or otherwise
diminished by reason of: (a) any damage to or destruction of, or any
condemnation or similar taking of, the Property or any portion thereof; (b) any
restriction or prevention of, or interference with, the use of the Property or
any portion thereof; (c) any title defect or encumbrance, or any eviction from
the Property or any portion thereof by the holder of superior title or
otherwise; (d) any bankruptcy, insolvency, reorganization, composition,
dissolution, liquidation or similar proceeding relating to Trustor, Beneficiary
or any Bank, or any action taken with respect to this Deed of Trust by any
trustee or receiver of Trustor, Beneficiary or any Bank, or by any court, in any
such proceeding; (e) any claim that Trustor may now or in the future have
against Beneficiary or any Bank; (f) any default or failure on the part of
Beneficiary or any Bank to perform or comply with any of the terms of this Deed
of Trust or any other loan document with Trustor; or (g) any other similar or
dissimilar occurrence.  Beneficiary’s or any Bank’s acceptance of any payment in
an amount less than the amount then due and owing under the Loan Documents shall
be deemed an acceptance on account only, and shall not in any way constitute an
accord and satisfaction or a waiver, or impair Beneficiary’s or any Bank’s
ability to treat a Default or an Event of Default as continuing to exist.

 

45.          No Merger.  If the interests of Beneficiary and Trustor under this
Deed of Trust shall at any time become vested in Beneficiary, by reason of
foreclosure or otherwise, the lien of this Deed of Trust shall not be destroyed
or terminated by application of the doctrine of merger and, in such event,
Beneficiary shall continue to have and enjoy all of the rights and privileges of
Beneficiary as to the separate estates, unless otherwise consented to in writing
by Beneficiary.

 

46.          Multiple Advances.  The proceeds of the obligation secured by this
Deed of Trust may be advanced in multiple installments at different times
subsequent to the recordation of this Deed of Trust.  Each advance made
subsequent to the initial advance shall be deemed to be “obligatory” in nature
(subject to conditions precedent for advances) and shall be secured in the same
lien priority position as the initial advance.  If for any reason a court of
competent jurisdiction should determine the foregoing sentence to be
unenforceable, then all amounts advanced by Beneficiary or any Bank as of the
time that a third party acquires or provides notice of (whichever action such
court may require) an interest in the property encumbered by this Deed of Trust
shall continue to be secured in a first priority lien position (subject only to
the existing lien of Beneficiary), and amounts advanced by Beneficiary or any
Bank after the acquisition or giving notice of (as applicable) the intervening
interest (except for amounts determined by the court to be senior to the
intervening interest, even though advanced by Beneficiary or any Bank after the
recordation or giving notice of the intervening interest) shall be secured in a
position junior to the intervening interest.  The foregoing sentence shall not
be construed to permit any person or entity to acquire an intervening interest
without Beneficiary’s or Banks’ consent, to acknowledge that any or all of the
secured obligation will be subordinate to intervening interests, or to excuse
any party that may obtain an intervening interest from complying with the
requirements of applicable Governmental Requirements for giving actual notice to
Beneficiary or any Bank or for taking other necessary measures to establish its
lien priority over subsequently advanced amounts, and the holder of any
intervening interest will be charged with notice of the provisions of this
paragraph to the fullest extent allowed by law.  Rather, the intent of this
paragraph is to ensure that in no circumstance will the provisions of this Deed
of Trust securing other and subsequent advances in the same lien priority as the
initial advance hereunder impair or adversely affect the priority that
Beneficiary would have had absent those provisions.

 

**Signature on following page**

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the date first
set forth above.

 

 

“Trustor”

 

 

 

O.COM LAND, LLC

 

a Utah limited liability company

 

 

 

 

 

By:

/s/ Carter Lee

 

Name:

Carter Lee

 

Title:

Manager

 

 

STATE OF UTAH

)

 

: ss

COUNTY OF SALT LAKE

)

 

The foregoing instrument was acknowledged before me this 15th day of October,
2014, by Carter Lee, the manager of O.COM LAND, LLC, a Utah limited liability
company, on behalf of such limited liability company.

 

 

 

/s/ Kateel Whitehead

 

NOTARY PUBLIC

 

Residing at Salt Lake

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION

 

That certain real property located in Salt Lake County, Utah, more particularly
described as follows:

 

PARCEL 1:

 

A PORTION OF PARCEL “A”, VIEW 72 RETAIL SUBDIVISION AMENDED, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT BEING SOUTH 00°17’30” WEST 2,022.66 FEET ALONG THE SECTION
LINE AND NORTH 89°42’30” WEST 617.34 FEET FROM THE NORTHEAST CORNER OF
SECTION 26, TOWNSHIP 2 SOUTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN; AND
RUNNING THENCE SOUTH 00°17’30” WEST 464.63 FEET TO THE NORTH LINE OF THE UTAH
TRANSIT AUTHORITY CORRIDOR; THENCE SOUTH 83°51’00” WEST 1,014.92 FEET ALONG THE
NORTH LINE OF SAID UTAH TRANSIT AUTHORITY CORRIDOR TO THE EASTERLY RIGHT-OF-WAY
LINE OF BINGHAM JUNCTION BOULEVARD; THENCE NORTH 06°11’37” WEST 169.67 FEET
ALONG THE EASTERLY RIGHT-OF-WAY LINE OF SAID BINGHAM JUNCTION BOULEVARD; THENCE
NORTHEASTERLY 637.50 FEET ALONG THE ARC OF A 1,327.00 FOOT RADIUS CURVE TO THE
RIGHT (CENTER BEARS NORTH 83°48’23” EAST AND THE CHORD BEARS NORTH 07°34’08”
EAST 631.38 FEET WITH A CENTRAL ANGLE OF 27°31’30”) ALONG THE EASTERLY
RIGHT-OF-WAY LINE OF SAID BINGHAM JUNCTION BOULEVARD; THENCE SOUTH 68°31’47”
EAST 311.79 FEET; THENCE SOUTHEASTERLY 567.76 FEET ALONG THE ARC OF A 1,536.00
FOOT RADIUS CURVE TO THE LEFT (CENTER BEARS NORTH 21°28’13” EAST AND THE CHORD
BEARS SOUTH 79°07’09” EAST 564.53 FEET WITH A CENTRAL ANGLE F 21°10’43”); THENCE
SOUTH 89°42’30” EAST 102.05 FEET TO THE POINT OF BEGINNING.

 

PARCEL 2:

 

LOT 10, VIEW 72 RETAIL SUBDIVISION AMENDED, ACCORDING TO THE PLAT THEREOF AS
RECORDED IN THE OFFICE OF THE SALT LAKE COUNTY RECORDER.

 

Tax Parcel Nos.: 21-26-276-003-0000 and 21-26-279-002-0000

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FINANCING STATEMENT INFORMATION

 

The Beneficiary/Secured Party is:

 

U.S. Bank National Association

170 South Main Street, 6th Floor

Salt Lake City, Utah  84101

 

The Debtor is (individually and collectively):

 

O.com Land, LLC

6350 South 3000 East

Salt Lake City, Utah 84121

 

The Collateral is the Personal Property (including all fixtures) described in
this Deed of Trust.

 

25

--------------------------------------------------------------------------------